Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 1 of 33




     EXHIBIT C




                                                                  Exhibit C
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 2 of 33

                 2019-54358 / Court: 334




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 3 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 4 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 5 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 6 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 7 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 8 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 9 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 10 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 11 of 33

                 2019-54358 / Court: 334




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 12 of 33

                 2019-54358 / Court: 334




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
                  Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 13 of 33                                                     8/21/2019 10:41 AM
                                                                                                                   Marilyn Burgess - District Clerk Harris County
                                                                                                                                          Envelope No. 36145411
                                                                                                                                                 By: Anais Aguirre
                                                                                                                                       Filed:
                                                                                                                               Court Stamp    8/21/2019 10:41 AM
                                                                                                                                           Here



                                                   RETURN OF SERVICE
  Notice: This document contains sensitive data

 Court
                                                              District Court
                                                          334th Judicial District
                                                         of Harris County, Texas




                                                                                                                  k
 Plaintiff                                                                                                         Cause #




                                                                                                               ler
                                                  ALICE J. MONGE AND CARMELO MONGE
                                                                                                                                  201954358




                                                                                                            tC
 Defendant(s)                                                                                                      Came to Hand Date/Time




                                                                                                        ric
                                                       ALLSTATE TEXAS LLOYD'S
                                                                                                                     8/19/2019          10:59 AM




                                                                                                     ist
                                                                                                  sD
 Manner of Service                                                                                                 Service Date/Time
                                                                Personal
                                                                                                                     8/20/2019          11:26 AM




                                                                                              es
 Documents                                                                                                         Service Fee:
                      CITATION; PLAINTIFFS' ORIGINAL PETITION AND DISCOVERY REQUESTS;
                    PLAINTIFFS' FIRST SET OF INTERROGATORIES, REQUESTS FOR PRODUCTION




                                                                                           rg
                                        AND REQUESTS FOR ADMISSIONS
                                                                                                                                          $77.50
                                                                                      Bu
                                                                                     n
I am certified under order of the Judicial Branch Certification Commission to serve process, including citations in Texas. I
                                                                                    ily

am not a party to or interested in the outcome of this lawsuit. My information: identification number, birth date, address,
and certification expiration date appear below. I received and delivered the Specified Documents to Defendant as stated
                                                                             ar


herein.
                                                                         M




On 8/20/2019 at 11:26 AM: I served CITATION, PLAINTIFFS' ORIGINAL PETITION AND DISCOVERY REQUESTS,
                                                                      of




PLAINTIFFS' FIRST SET OF INTERROGATORIES and REQUESTS FOR PRODUCTION AND REQUESTS FOR
                                                                  e




ADMISSIONS upon ALLSTATE TEXAS LLOYD'S c/o CT CORPORATION SYSTEM, REGISTERED AGENT by
delivering 1 true and correct copy(ies) thereof, with ALLSTATE TEXAS LLOYD'S c/o CT CORPORATION SYSTEM,
                                                             ffic




REGISTERED AGENT, Who accepted service, with identity confirmed by subject stating their name, MELISSA
HIGHTOWER, a black-haired black female approx. 45-55 years of age, 5'8"-5'10" tall and weighing 140-160 lbs at
                                                         O




1999 BRYAN ST STE 900, DALLAS, TX 75201.
                                                       y
                                                    op




My name is: John David Whitehead. My date of birth is: 11/10/1966
                                                  C




My address is: 2293 Hawes Ave #2177, Dallas, TX 75235, USA.
My process server identification # is: PSC-12227. My Certification expires: 8/31/2019.
                                         ial




I declare under penalty of perjury that the foregoing, RETURN OF SERVICE, is true and correct.
                                    fic




             DALLAS
Executed in _________________ county, TX.
                          of
                        Un




                                                                                                                   08/20/2019

                  John David Whitehead                                                                             Date Executed




 Ref 243416 Monge                                                                                                  Tracking # 0041507384
              0041186836                                                                  The Cook Law Firm PLLC
     Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 14 of 33                                   9/6/2019 12:02 PM
                                                                                    Marilyn Burgess - District Clerk Harris County
                                                                                                         Envelope No. 36588412
                                                                                                                  By: Lisa Thomas
                                                                                                        Filed: 9/6/2019 12:02 PM

                                                    CAUSE NO. 201954358

   ALICE J. MONGE AND                                                IN THE DISTRICT COURT
   CARMELO MONGE

   Plaintiffs,
                                                                     334TH JUDICIAL DISTRICT




                                                                                          k
   v.




                                                                                       ler
   ALLSTATE TEXAS LLOYD'S




                                                                                    tC
                                                                     HARRIS COUNTY, TEXAS




                                                                                ric
   Defendant.




                                                                             ist
        DEFENDANT’S ORIGINAL ANSWER AND REQUEST FOR DISCLOSURE




                                                                          sD
TO THE HONORABLE JUDGE OF SAID COURT:




                                                                         es
          COMES NOW ALLSTATE TEXAS LLOYD'S, Defendant in the above styled and


                                                                     rg
                                                                     Bu
numbered cause of action, and in response to the complaints filed against it, would respectfully
                                                                    n
show unto this Honorable Court and Jury as follows:
                                                           ily
                                                           ar


                                                               I.
                                                          M




                                                    GENERAL DENIAL
                                                     of
                                                 e




          At this time, Defendant asserts a general denial to Plaintiffs’ Original Petition and all
                                           ffic




amended and/or supplemental petitions, as authorized by Rule 92, Texas Rules of Civil Procedure,
                                   y   O




and respectfully requests the Court and jury to require Plaintiffs to prove the claims, charges and
                                op
                           C




allegations, by a preponderance of the evidence, as required by the Constitution and the laws of
                       ial




the State of Texas.
                   fic




                                                               II.
            of
          Un




                                                    SPECIFIC DENIALS

          Plaintiffs’ claims are barred or limited, in whole or in part, by policy exclusions and/or

limitations which are listed in the policy made the basis of this suit.

          Plaintiffs failed to comply with certain conditions precedent to the policy prior to filing


 Monge, et al. vs. Allstate                                                                          Page 1 of 4
 Defendant’s Original Answer and Request for Disclosure
 0460529480.1
     Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 15 of 33



this lawsuit.

          Plaintiffs failed to allege conduct warranting imposition of exemplary or punitive damages under

applicable state law.

          Defendant hereby gives notice that it intends to rely upon such other defenses as may become




                                                                                        k
                                                                                     ler
available or apparent during the course of discovery and thus reserve the right to amend this answer.




                                                                                  tC
                                                            III.




                                                                              ric
          Pursuant to Texas Rules of Civil Procedure, Defendant requests that Plaintiffs disclose




                                                                           ist
                                                                        sD
within thirty days of service of this request, the information and material described in Rule 194.2(a)




                                                                      es
through (l).



                                                                   rg
          If this case was filed as an Expedited Action under TRCP 47(c)(1) and/or TRCP 190.2,
                                                                   Bu
Defendant further requests disclosure of any and all documents, electronic information, and
                                                                 n
                                                            ily

tangible items that you have in your possession, custody or control and which may be used to
                                                           ar
                                                          M




support your claims or defenses.
                                                     of




                                                           IV.
                                                 e
                                           ffic




          Defendant, formally requests a jury trial pursuant to Rule 216 of the Texas Rules of Civil
                                       O




Procedure and tenders the jury fee.
                                   y
                                op




                                                           V.
                           C




                               DESIGNATED E-SERVICE EMAIL ADDRESS
                       ial
                   fic




          The following is the undersigned attorney’s designation of electronic service email address
            of




for all electronically served documents and notices, filed and unfiled, pursuant to Tex. R. Civ. P.
          Un




21(f)(2) & 21(a). (HoustonLegal@allstate.com). This is the undersigned’s ONLY electronic

service email address, and service through any other email address will be considered invalid.

          WHEREFORE, PREMISES CONSIDERED, Defendant prays that the Plaintiffs recover nothing



 Monge, et al. vs. Allstate                                                                     Page 2 of 4
 Defendant’s Original Answer and Request for Disclosure
 0460529480.1
     Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 16 of 33



of and from the Defendant by reason of this suit, that Defendant be discharged without delay, with costs of

court, and for such other and further relief, both general and special, at law and in equity, to which

Defendant may be justly entitled, and for which Defendant will in duty bound, forever pray.

                                                                Respectfully submitted,




                                                                                         k
                                                                                      ler
                                                                SUSAN L. FLORENCE & ASSOCIATES




                                                                                   tC
                                                                               ric
                                                                            ist
                                                                         sD
                                                                KIMBERLY BLUM
                                                                TBN: 24092148




                                                                      es
                                                                   rg
                                                                811 Louisiana St Ste 2400
                                                                Houston, TX 77002-1401
                                                                Bu
                                                                HoustonLegal@allstate.com
                                                               n
                                                                (713) 336-2812
                                                           ily

                                                                (877) 684-4165 (fax)
                                                           ar



                                                                ATTORNEY FOR DEFENDANT
                                                          M




                                                                ALLSTATE TEXAS LLOYD'S
                                                     of
                                                 e
                                           ffic
                                   y   O
                                op
                           C
                       ial
                   fic
            of
          Un




 Monge, et al. vs. Allstate                                                                      Page 3 of 4
 Defendant’s Original Answer and Request for Disclosure
 0460529480.1
     Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 17 of 33



                                            CERTIFICATE OF SERVICE

          Pursuant to Rules 21. and 21a. of the Texas Rules of Civil Procedure, I hereby certify that the

original of Defendant’s Original Answer has been filed with the clerk of the court in writing, and a true and

correct copy of Defendant’s Original Answer has been delivered to all interested parties on the 6th day of




                                                                                       k
                                                                                    ler
September, 2019, to:




                                                                                 tC
THE COOK LAW FIRM, PLLC




                                                                             ric
Andrew C. Cook
State Bar No. 24057481




                                                                          ist
7324 Southwest Freeway, Suite 585




                                                                       sD
Houston, Texas 77074
Tel. (713) 401-2890




                                                                    es
Facsimile: (713) 643-6226
Email: acc@texinsurancelaw.com


                                                                  rg
AND                                                             Bu
                                                               n
WILLIAMS HART BOUNDAS EASTERBY LLP
                                                           ily

Sean H. McCarthy
                                                           ar


State Bar No. 24065706
                                                          M




P. Griffin Bunnell
State Bar No. 24080815
                                                     of




8441 Gulf Freeway, Ste 600
                                                 e




Houston, TX 77017
                                           ffic




Telephone: 713-230-2200
Fax: 713-643-6226
                                       O




Email: smccarthy@whlaw.com
                                   y




Email: gbunnell@whlaw.com
                                op
                           C




ATTORNEYS FOR PLAINTIFF                                         VIA E-SERVE
                       ial
                   fic
            of
          Un




                                                                KIMBERLY BLUM




 Monge, et al. vs. Allstate                                                                        Page 4 of 4
 Defendant’s Original Answer and Request for Disclosure
 0460529480.1
    Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 18 of 33                         9/6/2019 3:42 PM
                                                                        Marilyn Burgess - District Clerk Harris County
                                                                                             Envelope No. 36602985
                                                                                            By: DANIELLE JIMENEZ
                                                                                             Filed: 9/6/2019 3:42 PM

                                  CAUSE NO. 2019-54358

 ALICE J. MONGE AND           §     IN THE DISTRICT COURT OF
 CARMELO MONGE                §
                              §
     Plaintiffs,              §
                              §




                                                                           k
 v.                           §         HARRIS COUNTY, TEXAS




                                                                        ler
                              §
 ALLSTATE TEXAS LLOYD’S       §




                                                                     tC
                              §




                                                                 ric
                              §




                                                              ist
     Defendant.               §        334th JUDICIAL DISTRICT
                 NOTICE OF CHANGE OF ADDRESS




                                                           sD
        THE COOK LAW FIRM, PLLC hereby provides notice of its change of address and phone




                                                        es
                                                     rg
number. the firm’s current address is:

        THE COOK LAW FIRM, PLLC
                                                  Bu
                                               n
        7324 SOUTHWEST FWY., STE 585
                                              ily

        HOUSTON, TEXAS 77074
                                          ar



        The current phone number is (713) 401-2890. All other contact information remains the
                                         M




same.
                                         of




        RESPECTFULLY SUBMITTED this 6th day of September,2019
                                   e
                               ffic




                                           THE COOK LAW FIRM, PLLC
                            O




                                           By: /s/ Andrew C. Cook
                                              Andrew C. Cook
                          y
                       op




                                              State Bar No. 24057481
                                              Southern Dist. No. 976434
                    C




                                              7324 Southwest Freeway, Suite 585
                 ial




                                              Houston, Texas 77074
                                              Tel. (713) 401-2890
              fic




                                              Facsimile: (713) 643-6226
          of




                                              Email: acc@texinsurancelaw.com
        Un




                              AND:

                                           WILLIAMS HART BOUNDAS EASTERBY LLP
                                             Sean H. McCarthy
                                             State Bar No. 24065706
                                             Southern Dist. No. 987779
                                             P. Griffin Bunnell
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 19 of 33



                                   State Bar No. 24080815
                                   Southern Dist. No. 3174144
                                   8441 Gulf Freeway, Ste 600
                                   Houston, TX 77017
                                   Telephone: 713-230-2200
                                   Fax: 713-643-6226
                                   Email: smccarthy@whlaw.com
                                   Email: gbunnell@whlaw.com




                                                             k
                                                          ler
                             ATTORNEYS FOR PLAINTIFF




                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 20 of 33

                 2019-54358 / Court: 334




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 21 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 22 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 23 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 24 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 25 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 26 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 27 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 28 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 29 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 30 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 31 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 32 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
Case 4:19-cv-03534 Document 1-3 Filed on 09/19/19 in TXSD Page 33 of 33




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                         rg
                                      Bu
                                    n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                  yO
               op
            C
          ial
       fic
    of
  Un
